                                                                                                                                                  ~••••C"


                                                                                                                                                  I
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I ofl


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     V,                                      (For Offenses Committed On or After November 1, 1987)


                       Jesus Madera-Orosco                                   Case Number: 3:19-mj-23608

                                                                            Michael J
                                                                            Defendant's Atto


REGISTRATION NO. 88752298
THE DEFENDANT:                                                                                             SEP O4 2019
 IZl pleaded guilty to count(s) _l_of_C_o_m___c__pl_a_in_t_ _ _ _ _ _ _ _ _--J-----s-'-"e--!---+h4"-'-',;.l,''"~+-___Jl--
 •   was found guilty to count( s)                                             sou1:-"':,:;::ti:r·!
                                                                               ,W
                                                                                                          c1-,,: .. 11..:0RNIA
                                                                                                                    '.)C:PlJTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1
 •     The defendant has been found not guilty on count(s)
 •                                                                       ------------------
       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be                                                        I
imprisoned for a term of:                                                                                                                                   I
                      ,,/                                                                                                                                   I
                             ,•
                          TIME SERVED                                    • ________       days

 IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, September 4, 2019
                                                                          Date of Imposition of Sentence



                                                                          nlil.l!.~ocK
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3: l 9-mj-23608
